Citation Nr: 9913091	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-02 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.




ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1975 and from June 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied, as not well grounded, a 
claim by the veteran seeking entitlement to service 
connection for a back disorder.


FINDINGS OF FACT

1.  The claims file contains no competent evidence that the 
veteran's current low back pain was incurred in or is related 
to service.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a back disorder is 
plausible.  


CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
service connection for a back disorder, and, therefore, there 
is no statutory duty to assist the veteran in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (1998).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires evidence sufficient to show 
(1) the existence of a current disability; (2) the existence 
of a disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131  (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In determining whether the veteran is entitled to service 
connection, the Board must initially determine whether the 
claim is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim for service 
connection are:  (1) competent evidence of a current 
disability as provided by a medical diagnosis; (2) competent 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506  (1995) (citations omitted); see also 
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
Generally, competent medical evidence is required to meet 
each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit, 5 Vet. App. at 92-
93.  For some factual issues, such as the occurrence of an 
injury, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnosis, competent medical 
evidence is required to satisfy the second element.  Id. at 
93.

II.  Evidence

Service medical records indicate that the veteran had no back 
problems at the time of his initial induction into service, 
according to a January 1972 induction medical examination 
report.  Service outpatient records show that, in August 
1973, the veteran was involved in a motor vehicle accident 
and, as a result, had complaints of severe back pain.  X-rays 
were negative.  An August 1973 Physical Profile Record shows 
that the veteran was placed on temporary profile for "muscle 
contusions left chest and back."  Outpatient records show 
that the veteran received physical therapy in August 1973, 
consisting of 6 treatments of moist heat and Medcosonlater to 
the left lower thoracic area.  He reported relief of pain.  
Range of motion was within normal limits.  An October 1973 
report of medical examination indicates that his spinal 
status was normal.  However, it was remarked that the 
veteran's back was not in the best condition due to the 1973 
motor vehicle accident; he still had complaints of pain.  No 
further treatment for back problems is shown in the service 
medical records until May 1975.  A May 1975 outpatient record 
indicates that the veteran was seen for a sore back after 
reporting that he was kicked in the back.  No additional 
complaints or treatment is shown.  The veteran's June 1975 
separation medical report indicates that his spinal status 
was normal.

The veteran reenlisted into service in 1976.  A May 1976 
induction medical examination report indicates that his 
spinal status was normal.  In an associated report of medical 
history, the veteran denied having recurrent back pain.  
Service records show no complaints of, treatment for, or 
diagnosis of any back problems during the veteran's second 
period of service, from 1976 to 1980.  A separation medical 
report is not of record and is apparently unavailable.

Subsequent to service, the claims file shows no medical 
treatment for any back problems until 1989.

A December 1989 VA Medical Certificate shows that the veteran 
was seen the day after being in a motor vehicle accident.  He 
had complaints of low back pain.  Objective evaluation 
revealed tenderness in the lumbosacral area, right greater 
than left.  Assessment was musculoskeletal strain.  X-rays 
were unremarkable.

A September 1990 VA Medical Certificate indicates that the 
veteran was seen for back pain after being involved in 
another motor vehicle accident.

An April 1991 VA record shows that the veteran continued to 
have pain in his back due to the September 1990 motor vehicle 
accident.  He was treated with Motrin and muscle relaxants 
with good results.  Objective evaluation revealed that he 
could stand on his toes and heels and could squat without 
difficulty.  Straight leg raising was negative bilaterally.  
Knee and ankle reflexes were 1+ bilaterally.  Diagnosis was 
chronic low back pain.

A February 1995 VA Medical Certificate reflects that the 
veteran was seen for low back pain.  He indicated that he had 
chronic low back pain since a 1975 motor vehicle accident in 
service.

VA Medical Certificates dated July 1997 and September 1997 
also note that the veteran had low back pain.

In lay statements, the veteran asserted, in essence, that he 
injured his back in service during a motor vehicle accident 
and that his back has hurt ever since.

III.  Analysis

As stated above, the first element of a well-grounded claim 
is evidence of a current disability.  Caluza, 7 Vet. App. at 
506.  In this case, the Board notes that the recent VA 
outpatient records show that the veteran was seen with 
complaints of low back pain.  The diagnostic impressions 
indicate that he had chronic low back pain.  From this 
evidence, the Board concludes that the first prong of a well-
grounded claim has been met.  The claims file contains 
competent evidence of a current back disorder.

The second prong of a well-grounded claim is that of an 
inservice disease or injury.  Caluza, 7 Vet. App. at 506.  In 
this regard, the Board also finds that the veteran has met 
his initial burden.  Specifically, the claims file contains 
service medical records indicating that the veteran was 
treated for low back pain on several occasions in August 1973 
and once in May 1975.  This represents competent evidence 
that he incurred an injury to his back during service.

The last requirement for a well-grounded claim is competent 
evidence that the inservice back injury is related to his 
current low back pain.  38 C.F.R. §§ 3.303, 3.304  (1998); 
Caluza, 7 Vet. App. at 506.  In this regard, the Board finds 
that he has not met his initial burden.  The Board finds no 
competent evidence in the claims file indicating that his 
current back pain is related to service.  The medical 
evidence provides no opinion that the current low back pain 
is etiologically related to his inservice back injury.  In 
fact, the  medical evidence shows that, although the veteran 
injured his back in service in August 1973, his complaints of 
back pain ended in October 1973, at least until he was 
apparently kicked in the back during a separate incident in 
May 1975.  In any event, the service medical records show no 
further treatment for any back problems subsequent to May 
1975.  The veteran re-enlisted in service for a term of 4 
years.  He had no complaints of back pain during this time.  
The first indication of back pain after May 1975 was in 
December 1989, approximately 14 years later.  At that time, 
the veteran was in a motor vehicle accident.  He was in 
another motor vehicle accident in September 1990, which was 
followed by more complaints of back pain.  It is noteworthy 
that, while the veteran's inservice back injury involved his 
lower left thoracic area, the 1989 VA record indicates that 
his pain was mainly in the right lumbosacral area.

The veteran has argued that his current back problems are 
related to service; however, through his statements alone, he 
cannot meet the burden imposed by 38 U.S.C.A. §  5107(a) as 
to a relationship between his disability and service because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   In addition, 
although one of the VA records reflects that the veteran 
indicated that he had back pain since an inservice motor 
vehicle accident in 1975, this, too, is not competent 
evidence for purposes of a well-grounded claim.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995)  ("Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence' satisfying the 
Grottveit[ v. Brown, 5 Vet. App. 91 (1993)] requirement" as 
to determination of well-groundedness, "and a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."). 

Overall, the Board finds no competent evidence in the claims 
file suggesting that the veteran's current back disorder was 
incurred in or is related to service.  Under these 
circumstances, the Board concludes that the veteran has not 
met the initial burden of presenting evidence of a well-
grounded claim for service connection, as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).  As a result, the Board 
cannot decide it on the merits.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).  
Therefore, his claim must be denied as not well grounded.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. 
App. 341  (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).
 

ORDER

The claim for service connection for a back disorder is 
denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

